UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING T Form 10-K¨ Form 20-F¨ Form 11-K¨ Form 10-Q ¨ Form 10-D¨ Form N-SAR¨ Form N-CSR For Period Ended: December 31, 2012 ¨ Transition Report on Form 10-K¨ Transition Report on Form 10-Q ¨ Transition Report on Form 20-F¨ Transition Report on Form 11-K ¨ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of registrant Former name if applicable Address of principal executive office City, state and zip code China Green Creative, Inc. v24/F., Unit 3 Great China International Square, No. 1 Fuhua Rd., Futian District, Shenzhen, Guangzhou Province, China PART II RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) T T (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semi-annual report, transition report on Forms 10-K, 20-F, 11-K, N-SAR, or N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 11-K, 20-F, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. The Registrant is in the process of preparing its consolidated financial statements as at December 31, 2012 and for the fiscal year then ended.The process of compiling and disseminating the information required to be included in its Form 10-K Annual Report for the 2012 fiscal year, as well as the completion of the required audit of the Registrant’s financial information, could not be completed by April 1, 2013 without incurring undue hardship and expense.The Registrant undertakes the responsibility to file such annual report no later than fifteen calendar days after its original due date. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Xingzhang Ye (011-86-755)23998799 (Name)(Area Code)(Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). T Yes¨ No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? TYes¨No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Revenue for the year ended December 31, 2012 amounted to approximately $6.9 million, compared to $1.9 million for the same period in 2011, representing a significant increase of 256%. We had a net income of approximately $0.6 million for the year ended December 31, 2012, compared to a net loss of approximately $0.3 million for the fiscal year 2011. The increase was mainly due to the increased market acceptance of our new products, our adjusted marketing strategy and increased awareness of our brand in 2012. In addition, please be advised that, as the date of this filing, the financial accounting of the Company for the 12 months ended December 31, 2012 has not been completed and numbers disclosed herein are subject to the final audited financial statements of the Company as of December 31, 2012 and 2011. China Green Creative, Inc. Name of Registrant as Specified in Charter. Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: April 2, 2013 China Green Creative, Inc. By: /s/ Xingzhang Ye Xingzhang Ye Chief Executive Officer
